Motions (1) that the order of this Court on November 12, 1923, granting a petition for a writ of certiorari be restricted to the respondents Southern Pacific Co. and Director General of Railroads, and be vacated as to the personal injury, cargo, and passenger claimants against whom no error is assigned in the petition; and/or (2) that the transcript of record be diminished by at least 500 pages so as to include only evidence bearing directly or indirectly on the errors of law assigned in the-petition and brief'for certiorari, submitted by Mr. D. Roger Englar, Mr. T. Catesby Jones, and Mr. James W. Ryan, counsel for Roberts, Carter & Co. and other cargo claimants, and by Mr. Henry 0. Falk and Mr. Lawrence B. Cohen, counsel for Bonita Hearn and Dolores Francis, personal injury and passenger claimants, and motions-granted.